Title: From Louisa Catherine Johnson Adams to George Washington Adams, 24 February 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 24 February 1821
				
				I yesterday received your Letter dated Quincy and was delighted to find your very formidable journey without accident. I admire very much your kindness in having lengthened your ride, and separated from your Brothers for the purpose of delivering the Letter of your new acquaintance who I think must be exquisitely delighted by this exalted mark of friendship and devotion—I am sorry you could not find the music. I have two charming girls staying with me who are great proficients in Music and who contrive to teaze Johnson so prettily he talks of removing to Illinois where he intends to practice Law and be returned to the Legislature or sent to Congress as soon as possible. I do not much admire the plan and hope it will not be put in execution—Charles read him well and this is only the beginning of his caprices for I fear he is inclined to be restless which I look upon as one of the most fatal maladies a young man can be siezed with in early life well calculated to blast the hopes of future promise—But it is really astonishing how seldom we meet with what I call character among mankind and how much even the best and firmest are mere creatures of circumstances—A weak even silly woman may be the means of either there success or their misery and the most trifling accident destroy their brightest prospects by producing this fluctuating doubting unsettled state of mind and thus teaching us to view every thing through the medium of our senses instead of being guided by reason and reflection—I trust however I shall Keep him here and that you will at least study part of your time together and excite one another to emulation—We are all well and it will give me great pleasure to hear from you frequently either in a sober or chit chat form which will be equally welcome to your Mother
				
					L. C. A.
				
				
			